Citation Nr: 0522378	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals.

2.  Entitlement to service connection for hearing loss and a 
history of earaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for anxiety with panic 
attacks.

5.  Entitlement to service connection for fungus of the groin 
area.

6.  Entitlement to service connection for fungus condition, 
fingers, bilateral.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  It is noted that this decision denied a claim of 
service connection for "hearing loss with tinnitus and 
history of earaches."  The Board has separated the issue of 
tinnitus from the issues of hearing loss and earaches, as 
reflected on the cover page of this decision.  

It is also noted that in March 2004 the veteran requested a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A November 2004 Report of Contact stated that the 
veteran called and was unable to make his hearing scheduled 
for December 1.  The RO subsequently sent a March 2005 letter 
asking the veteran to communicate when he would be available 
for a DRO hearing.  A note on the letter stated that the RO 
had not received a response as of June 2005.  As such, the 
veteran's initial request for a DRO hearing is considered 
withdrawn.

Also, it appears that in his October 2002 application for 
compensation, the veteran sought service connection for 
vertigo.  The RO should address this accordingly.  

The issues of entitlement to service connection for tinnitus, 
cold injury, and fungal infections are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The record does not contain any evidence indicating that 
any hearing loss or earaches are related to the veteran's 
active service or any incident therein.

2.  The record does not contain evidence indicating that any 
anxiety or panic attacks are related to the veteran's active 
service or any incident therein.


CONCLUSIONS OF LAW

1.  Hearing loss and earaches were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Anxiety with panic attacks was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains an October 2002 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided sufficient VCAA notification prior to the rating 
decision on appeal.  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Id. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained service medical records, 
outpatient treatment records from the Los Angeles VA Medical 
Center (VAMC) from November 2000 to October 2002, and 
treatment records from VA Sepulveda from August 1986 to 
February 2004.  Additionally, a medical examination for the 
issues of hearing loss with earaches and anxiety with panic 
attacks is not necessary because (as illustrated herein) the 
record lacks evidence that the veteran suffered an event, 
injury, or disease in service, and that the claimed 
disability may be associated with military service.  As such, 
VA fulfilled its duties to the extent possible for the 
matters decided below.  

For all of these reasons, VA fulfilled its duties of 
assistance.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served ninety days or more and certain 
chronic diseases, including sensorineural hearing loss, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Hearing loss and earaches

A September 1986 hearing examination contained in the 
veteran's service medical records did not find an auditory 
threshold in any of the frequencies of 40 decibels or 
greater, or 26 decibels or greater, or speech recognition 
scores less than 94 percent. Moreover, the veteran did not 
report that he had hearing loss, or ear nose or throat 
trouble on his Report of Medical History. 

Post service, a November 1995 VA Audiological Evaluation did 
not find decibel levels, or deficient speech recognition 
scores as per 38 C.F.R. § 3.385.  In January 2002 at the 
Sepulveda VAOPC, the veteran complained of an intermittent 
sharp right ear pain lasting approximately a minute.  A 
physical examination found turbinates slightly edematous, and 
tympanic membrane on the left had peculiar anatomical 
variation but no perforation or effusion.  The assessment 
included that in terms of intermittent ear pain, there was no 
evidence of neurologic, infectious, or neoplastic etiology.  
An October 2002 treatment note mentioned a possibility of 
Meniere's disease.  An ENT November 2002 noted indicated that 
the veteran did not complain of actual hearing loss.  

In October 2003, the veteran complained of bilateral ear pain 
going on for years.  The assessor noted no ear infections in 
the past, and no hearing loss.  The assessment noted that ENT 
and audiology evaluations essentially were within normal 
limits.  

Based on the preceding, it does not appear that the veteran 
suffers from a current disability involving hearing loss for 
VA compensation purposes.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation, 38 U.S.C.A. § 1131, such that a claimant must 
first have a disability to be considered for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, even if the veteran had a diagnosed disability 
concerning earaches, the record lacks even an intimation of 
an etiological relationship to military service.  Also, the 
veteran's service medical records are entirely negative for 
any medical condition concerning, or complaint of, earaches.  
As the preponderance of the evidence is against the claim at 
this time, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Anxiety with panic attacks

The veteran's service medical records do not contain any 
indications concerning problems or treatment of anxiety, 
panic attacks, or any other mental disorder.  On a September 
1986 Report of Medical History the veteran marked that he did 
not have frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  A September 1986 Report of Medical Examination found a 
normal psychiatric system.  

A September 2002 Progress Note from the Sepulveda VAOPC 
indicated that the veteran had asked about anxiety; 
occasionally the veteran had some symptoms of anxiety but 
mild, and not in association with episodes of dizziness and 
vertigo (for which he had also sought treatment).  The 
assessor recommended that the veteran discontinue the use of 
an over the counter steroid-like herbal supplement.  An 
October 2002 Note recorded a history of panic attacks for 20 
years.  

Even if the record contained a formal medical diagnosis of 
anxiety with panic attacks, the record lacks evidence that 
the veteran incurred an anxiety disorder in service, as well 
as any evidence connecting any current disorder involving 
anxiety related to military service.  Hickson v. West, 12 
Vet. App. 247 (1999) (recognizing that to prevail on a claim 
of service connection on the merits, there must be medical 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hearing loss and 
history of earaches is denied.

Entitlement to service connection for anxiety with panic 
attacks is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

Tinnitus

According to his DD Form 214, the veteran's primary military 
specialty was assaultman.  A reference audiogram in the 
veteran's service medical records shows a service duty 
occupation code of 0341 (Mortarman).  The veteran asserted in 
a lay statement that he utilized such weapons as M-16, A2s, 
81mm mortars, and Dragon Weapons.  

Though a September 2002 treatment note recorded that the 
veteran did not report tinnitus at that appointment, an 
October 2003 treatment note recorded that the veteran had had 
ringing in his ears going on for years, positive loud noise 
exposure in service.  The attending physician diagnosed the 
veteran has having idiopathic tinnitus.  

Given the veteran's military history, and his complaints of 
ear ringing, the veteran should be provided a VA examination 
for the purposes of a nexus opinion.  See, e.g., Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993) (citing Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992) (recognizing that even 
when a disease was not initially manifested during service, 
"direct service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.")

Cold injury and fungus

The veteran asserted that he served in the DMZ while 
stationed in Korea.  In August 1986, a VA Form 10-10m 
indicates that the veteran was treated for fungal groin rash.  
In September 1991, a Pace Clinic Note found that the veteran 
had a chronic groin rash, particularly tinea cruris.  In 
April 1998, the veteran had foot fungus with no itch but 
hard, discolored toe nails.  In May 1998, the veteran's 
health maintenance issue concerned onychomycosis.  A July 
1999 Sepulveda VAOPC medical record noted that the veteran 
complained of bilateral big toe fungus.  The assessment was 
onychomychosis, fungal infection versus chronic change from 
trauma.  

A July 2000 assessment found probably fungal infection 
secondary to gym/sauna/spa (a physical examination had 
identified hypertrophy of nails/onychomycosis and moist, 
fungal growth between 4th and 5th metatarsals bilaterally).  
In November 2001, the veteran reported that he had had toe 
fungus since 1986.  In April 2002, the veteran had mycotic 
toenails, thick, dystrophic and yellow/black bilaterally.  
The veteran reported in October 2002 that he had had a groin 
rash for twenty years, and a skin exam found hyperpigmented 
macular rash with scaley border inner thigh.  The assessment 
was tinea cruris.

In December 2002, the veteran stated that he had had foot 
cramping since a cold injury to feet that occurred in service 
in 1983.  A VA staff nurse, in March 2003, noted that the 
veteran had chronic foot pain.  In April 2003, a physical 
examination found that the veteran had maceration with green 
discoloration between toes bilaterally, black, thickened 
toenails.  The assessment was tinea pedis, onychomycosis.  

The RO should attempt to obtain the veteran's personnel 
records to determine whether the veteran was exposed to 
conditions, potentially in Korea, that could cause a cold 
injury.  Also, considering the mention of chronic trauma 
above in relation to the veteran's feet, the veteran should 
undergo a VA examination to determine whether a current 
disability could be due to a cold injury.  In turn, the 
examiner should determine whether the veteran has fungal 
infections on other parts of his body (like the fingers and 
groin) associated with and due to his feet infection.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should attempt to obtain the 
veteran's military personnel and all 
other relevant records from the 
appropriate repositories of information 
(including U.S. Marine Corps, Personnel 
Management Support Branch, Records 
Correspondence Section, and the U.S. 
Marine Corps Historical Center).

2.  The veteran should be scheduled for 
a VA medical examination for the 
purposes of determining the etiology of 
tinnitus, and assessment of a cold 
injury and fungal infection.  The RO 
should forward the veteran's claims 
file to the VA examiner for 
comprehensive review.  The examiner 
should (1) provide an opinion as to 
whether it is at least as likely as not 
the veteran's tinnitus is etiologically 
related to service, and (2) clarify 
whether the veteran suffers from a 
disability that could be attributed to 
cold injury, including a fungal 
infection of the feet, and whether the 
veteran suffers from additional fungal 
infection as a result of his foot 
disability.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for a cold injury, fungus 
of the groin area, bilateral foot 
fungus, and fungus of the fingers 
bilaterally.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


